THOMPSON, J.
William S. Brooks appeals the summary denial of his rule 3.800(a) motion for jail credit. He contends that he was not given proper credit for time served in the Columbia County jail for a probation violation in a Volusia County case for which he was later sentenced. Further, Brooks asserts that court records prove his entitlement to additional credit for time served. The trial court denied Brooks’s motion without explanation and without attaching or incorporating court records. We reverse and remand to the trial court to either attach portions of the record to support the denial of jail credit or to award the proper credit. See Friss v. State, 881 So.2d 38 (Fla. 5th DCA 2004); Walsh v. State, 866 So.2d 162 (Fla. 5th DCA 2004); Thomas v. State, 854 So.2d 743 (Fla. 5th DCA 2003).
REVERSED and REMANDED with instructions.
PETERSON and PALMER, JJ., concur.